EXHIBIT 23.3 CONSENT OF L. L. BRADFORD & COMPANY, LLC L.L. Bradford & Company, LLC 3441 South Eastern Avenue Las Vegas, Nevada 89169 (702) 735-5030 February 5, 2008 U.S. Securities and Exchange Commission Division of Corporation Finance 450 Fifth Street, N.W. Washington, D.C. 20549 Re:Healthy Fast Food, Inc. – Form SB-2 Dear Sir/Madame: As independent registered public accountants, we hereby consent to the use in Amendment No. 3 to this Registration Statement on Form SB-2 of our report dated January 30, 2008, relating to the financial statements of Healthy Fast Food, Inc. Sincerely, /s/L.L. Bradford & Company, LLC L.L. Bradford & Company, LLC
